Citation Nr: 1012532	
Decision Date: 04/02/10    Archive Date: 04/14/10	

DOCKET NO.  02-15 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
degenerative changes of the left hand.   

2.  Entitlement to an initial compensable disability 
evaluation for degenerative changes of the right hand.   

3.  Entitlement to a disability rating in excess of 10 
percent for left hip disability prior to December 17, 2008, 
and in excess of a 30 percent rating for left hip disability 
subsequent to December 17, 2008.  

4.  Entitlement to an initial disability rating in excess of 
10 percent for right hip disability prior to December 17, 
2008, and in excess of 30 percent for right hip disability 
subsequent to December 17, 2008.  

5.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the left elbow.   

6.  Entitlement to an initial disability evaluation in 
excess of 10 percent for degenerative joint changes 
involving the right elbow.  

7.  Entitlement to a disability evaluation in excess of 
10 percent for left knee degenerative changes.  

8.  Entitlement to disability evaluation in excess of 
10 percent for status post right partial medial and lateral 
meniscectomy.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had over 20 years of active service at the time 
of his retirement in June 1994.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2001, August 2004, and February 
2005 rating decisions of the VARO in Roanoke, Virginia.  

The Veteran and his spouse testified in support of the 
claims at hearings held before the undersigned Veterans Law 
Judge in Washington, D.C., in January 2006, February 2008, 
and December 2009.  

The issues of whether to reopen previously-denied claims of 
entitlement to service connection for depression, a 
bilateral foot disability, to include bunions, and a 
prostate disability, and the issues of entitlement to 
service connection for carpal tunnel syndrome, a disability 
manifested by atrophy of the left quadriceps muscle group, a 
disability manifested by bowel disturbance, and a 
gastroesophageal disability, to include gastroesophageal 
reflux disease and/or gastritis have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

For reasons which have been set forth in the REMAND at the 
end of the decision below, the claim with regard to 
increased ratings for the elbows and the hands are being 
REMANDED to the RO by way of the Appeals Management Center 
in Washington, D.C.  

A review of the evidence of record reveals that service 
connection is currently in effect for multiple disabilities.  
These are:  lumbosacral strain with degenerative disc 
disease, rated as 40 percent disabling from August 24, 2000; 
degenerative joint disease of the right shoulder, rated as 
30 percent disabling from April 6, 2001; degenerative 
changes of the left hip, rated as 10 percent disabling from 
August 24, 2000, and as 30 percent disabling from 
December 17, 2008; degenerative changes of the right hip, 
rated as 10 percent disabling from August 24, 2000, and as 
30 percent disabling from December 17, 2008; degenerative 
joint disease of the left shoulder, rated as 20 percent 
disabling; cervical spine degenerative disease, rated as 
20 percent disabling; status post right partial medial and 
lateral meniscectomy, rated as 10 percent disabling; left 
knee degenerative changes, rated as 10 percent disabling 
from August 24, 2000; degenerative joint disease of the 
right elbow, rated as 10 percent disabling; degenerative 
joint disease of the left elbow, rated as 10 percent 
disabling; sinusitis, rated as 10 percent disabling; right 
lower extremity radiculopathy with paresthesias associated 
with lumbosacral strain with degenerative disc disease, 
rated as 10 percent disabling; left lower extremity 
radiculopathy with paresthesias associated with lumbosacral 
strain with degenerative disc disease, rated as 10 percent 
disabling; numbness of the right great toe, rated as 
noncompensably disabling; degenerative changes  of the right 
hand, rated as noncompensably disabling; degenerative 
changes  of the left hand, rated as noncompensably 
disabling.  A combined disability rating of 20 percent was 
in effect from July 1, 1994.  The combined disability rating 
was increased to 90 percent, effective August 24, 2000.  
With consideration of the bilateral factor, the combined 
rating was increased to 100 percent, from December 17, 2008.  
The Veteran has appealed the effective date for the combined 
rating of 100 percent, and that matter is referred to the RO 
for appropriate consideration.  

At the most recent hearing for the undersigned in 
December 2009, the Veteran and his representative withdrew 
certified issues of an increased initial rating for 
degenerative disc disease of the cervical spine and for an 
increased initial disability rating for a right great toe 
disorder.  


FINDINGS OF FACT

1.  Prior to December 17, 2008, the disabilities of the hips 
caused the Veteran pain and some motion restriction of each 
hip.  Examinations in 2001 and 2004 reflected flexion of 
each hip to 125 degrees, extension to 30 degrees, adduction 
to 25 degrees, abduction to 45 degrees, and external 
rotation to 60 degrees.  There was no indication of fatigue, 
weakness, lack of endurance, incoordination, or ankylosis of 
either hip joint at the time of either examination.  

2.  Effective December 17, 2008, there was objective 
evidence of pain on active motion involving both hips.  
Flexion was limited to 20 degrees bilaterally.  

3.  Neither hip has exhibited ankylosis or indication of 
impairment of either femur with fracture of the shaft or 
anatomical neck with nonunion.  

4.  Function of each knee is from 0 to 100 degrees and 
extension of each knee is normal.  

5.  The Veteran complains of pain on motion and X-ray 
studies show bilateral moderate to severe arthritic changes.  

6.  The Veteran complains of instability manifested by 
occasional giving way of each knee.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
disability involving either hip prior to December 17, 2008, 
or to a disability rating in excess of 30 percent for either 
hip from December 17, 2008, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1-4.16, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5019-5252 (2009).  

2.  The criteria for a disability rating in excess of 
10 percent for left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 
Diagnostic Codes 5256, 5260, 5261 (2009).  

3.  The criteria for a disability rating in excess of 
10 percent for status post right partial medial and lateral 
meniscectomy have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.16, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5258-5262 
(2009).   

4.  The criteria for a separate 10 percent rating for 
instability of the left knee have been reasonably been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5257 (2009).  

5.  The criteria for a separate 10 percent rating for 
instability of the right knee have been reasonably been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5257 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhances 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107.  VA has issued final rules amending its adjudication 
regulations to implement the provisions of the VCAA.  See 
generally 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326.  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to a 
claimant who submits a substantially complete application 
for VA benefits or who attempts to reopen a previously 
denied claim.  

In order to be consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide.  

The Veteran's initial rating claims for hip disabilities are 
"downstream" elements of the RO's grant of service 
connection for right and left hip disabilities and the 
currently appealed rating decision issued in 2004.  For such 
downstream issues, notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 is not required in cases where such notice 
was afforded for the originating issue of service 
connection.  See VAOPGCPREC 8-2003 (December 22, 2003).  
Regardless, in this case, the record shows the Veteran has 
been provided VCAA notice on a number of various occasions 
in the past several years with regard to the issues for 
consideration.  

With regard to the claim for an increased rating for 
disabilities involving the knees, various letters are of 
record, including one dated in October 2008.  In the 
October 2008 letter, the Veteran was asked to provide 
information showing that the disabilities at issue had 
increased in severity.  He was told what types of evidence 
would be helpful.  He was also told that he could submit 
statements from other individuals who could describe from 
their knowledge or personal observations in what manner the 
disabilities had become worse.  In Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), the Court found that at a minimum 
VCAA notice requires that VA notify the claimant that to 
substantiate a claim, he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Other specific requirements were set forth.  However, in 
Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009), 
it was held that notice specific to individual Veterans was 
no longer required in increased compensation claims.  The 
Board finds that by the various communications of record, 
the Veteran has been provided with notice of the criteria 
required for evaluating the disabilities at issue.  The 
Board notes that during his three hearings and various 
written statement of record, the Veteran has described 
various symptoms pertaining to the issues at hand.  This 
suggests that he knows what types of evidence are needed to 
establish the assignment of higher disability ratings.  

The record also reflects that VA has made all reasonable 
efforts to obtain and to assist in obtaining all relevant 
records pertinent to the matters on appeal.  Pertinent 
medical evidence associated with the claims file consists of 
VA and private treatment records, and the reports of VA 
examinations in 2000, 2001, 2004, and 2008.  Also of record 
and considered in connection with the appeal are the 
transcripts of hearings in January 2006, February 2008, and 
December 2009, along with various written statements 
provided by the Veteran and his representative on his 
behalf.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issues decided 
herein is absent from the record.  The case has been in 
appellate status for several years and there are ample 
communications of record regarding the evidence necessary to 
establish higher disability ratings.  Additionally, 
considering the Veteran has been represented by a highly 
qualified veterans service organization, it is determined 
that there has been essential fairness regarding 
comprehensive development of the record. 


Pertinent Law and Regulations

The Veteran and his representative claim entitlement to 
increased evaluations for the disabilities at issue.  He 
asserts that the evaluations assigned these disabilities do 
not accurately reflect the severity of his bilateral hip and 
knee disabilities.  

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a Veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptoms with the criteria set forth in VA's Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be 
assigned.  38 C.F.R. § 4.7 (2009).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
the disability is disputed, separate evaluations may be 
awarded for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
claims for increase, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms 
indicate different evaluations, staged evaluations may also 
be assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness 
is as important as limitation of motion and any part that 
becomes painful on use must be regarded as seriously 
disabled.  If little used part of the musculoskeletal may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  38 C.F.R. §§ 4.40, 4.45 (2009).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying the schedular criteria, consider 
assigning a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, 
weakness, excess fatigability, or incoordination, to include 
with repeated use or during flare-ups, and those factors are 
not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are to be considered in conjunction with 
diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App.7 (1996).  

When there is an approximate balance of evidence regarding 
the merits of an issue which are critical to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran 
need only demonstrate that there is an (approximate balance 
of positive and negative evidence) in order to prevail."  To 
deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

In making this determination, the Board must determine the 
credibility and probative value of the evidence.  See 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein (the Board has a duty to assist the 
credibility and weight of the evidence).  The Board may not 
base a decision on its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

Evaluations of Left and Right Hip Disabilities

The Veteran's degenerative changes of the left hip and 
degenerative changes of the right hip have each been rated 
as 10 percent disabling from August 20, 2000, and as 
30 percent disabling from December 17, 2008, pursuant to 
Diagnostic Codes 5010-5252.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned.  38 C.F.R. § 4.27.  

Diagnostic Code 5252 provides rating criteria for limitation 
of function of thigh.  Under that code, a 10 percent rating 
is provided where flexion is limited to 25 degrees.  A 
20 percent rating is assigned when flexion is limited to 
30 degrees.  A 30 percent rating is provided when function 
is limited to 20 degrees.  The maximum rating of 40 percent 
is provided when function is limited to 10 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5252.  

Also, Diagnostic Code 5253 provides a 10 percent rating 
where there is limitation of rotation of the thigh, and 
inability to toe-out more than 15 degrees or limitation of 
adduction of the thigh, with inability to cross the legs.  A 
20 percent rating is provided where motion on abduction is 
lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5253.  

Standard hip range of flexion is from 0 degrees to 125 
degrees.  Abduction is from 0 degrees to 45 degrees.  See 
38 C.F.R. § 4.71, Plate II.  

Considering the pertinent evidence in light of the above 
noted criteria, the Board finds that the criteria for a 
disability rating in excess of 10 percent for the Veteran's 
service-connected left hip disability and right hip 
disability were not met at any time between August 24, 2000, 
and the time of VA examination of the Veteran on 
December 17, 2008.  

The Board notes that other potentially applicable diagnostic 
codes that provide for ratings in excess of 10 percent for 
limitation of hip motion include Diagnostic Code 5250.  That 
code provides for a 60 percent rating for favorable 
ankylosis of the hip in flexion at an angle between 
20 degrees and 40 degrees, and slight adduction or 
abduction.  38 C.F.R. § 4.71a, Diagnostic Code 5250.  

Also, Code 5255 provides for a 10 percent rating for 
malunion of the femur with slight knee or hip disability.  A 
20 percent rating is assigned when there is malunion of the 
femur with moderate knee or hip disability.  A 30 percent 
rating is provided when there is malunion with marked knee 
or hip disability.  Higher ratings are provided when there 
is fracture of the surgical neck or fracture of the shaft of 
the anatomical neck, but these have not been shown by the 
evidence of record at any time during the appeal period.  

Based on the foregoing, the Board finds the criteria for a 
rating in excess of 10 percent for either hip from the time 
between 2000 and 2008 are not met.  In this regard, there is 
no evidence of flexion limited to 30 degrees, or motion lost 
beyond 10 degrees of abduction.  Rather, at the time of VA 
examination in December 2000, examination of the hip joint 
at that time was within normal limits.  Function was 
described as painful at 90 degrees, but motion was from 0 to 
125 degrees.  Extension was to 30 degrees and adduction was 
to 25 degrees, although pain was shown at 15 degrees on the 
right and left.  External rotation showed pain at 30 degrees 
on both sides, but motion was from 0 to 60 degrees.  It was 
stated that DeLuca concerns were positive in both hips 
because of pain.  

X-ray studies of the hip showed no bone, joint, or soft 
tissue abnormality.  These studies were interpreted as 
normal.  The Veteran was given a diagnosis of chronic 
bursitis of the hips.  In view of the foregoing while pain 
was noted on examination, the objective evidence indicated 
that the pain experienced by the Veteran was only within 
certain ranges of motion.  Further, there was no significant 
deformity or atrophy noted of either hip and there was no 
reference to weakness, fatigability or incoordination 
involving either hip.  

Other pertinent evidence includes the report of an arthritis 
examination accorded the Veteran in April 2004.  At that 
time he expressed multiple complaints, including continuing 
pain of the hips.  It was stated there was no 
incapacitation.  The Veteran described stiffness while 
walking, bending, driving and sleeping.  On examination his 
posture and gait were described as normal.  The general 
appearance of the hip joints was described as normal.  The 
examiner stated that flexion of each hip was to 125 degrees, 
extension was to 30 degrees, adduction was to 25 degrees, 
abduction was to 45 degrees, external rotation was to 
60 degrees, and internal rotation was to 40 degrees.  The 
examiner further stated there was no DeLuca issue with 
regard to pain, fatigue, weakness, lack of endurance, or 
incoordination.  No ankylosis of either hip joint was noted.  
X-ray studies showed degenerative changes in the hips and 
the pertinent diagnosis was degenerative changes involving 
the hips. 

The Veteran was accorded a neurological examination by VA in 
August 2006.  The entire claims file was reviewed by the 
examiner.  Reference was made primarily to the neck and the 
back.  No specific mention was made of complaints or 
concerns involving the hips.  Findings included numbness and 
tingling involving the left lateral thigh area and this was 
associated with lumbar disc disease.  

It was not until examination of the joints by VA on 
December 17, 2008, that there was reference to progressively 
worsening difficulties with the hips.  Notation was made 
that X-ray studies on file at VA showed normal hip X-rays in 
2001.  The Veteran had received steroid injections at a 
private facility and response to the treatment was described 
as fair.  Left hip flexion was 0 to 20 degrees, extension 
was from 0 to 0 degrees, and abduction was 0 to 10 degrees.  
On the right, flexion was from 0 to 20 degrees, extension 
was 0 to 0 degrees, and abduction was to 10 degrees.  The 
Veteran was not able to cross one leg over the other.  The 
examiner was not able to test with regard to objective 
evidence of pain following repetitive motion because the 
Veteran would not permit additional testing and would not 
perform range of motion testing because of trochanter pain.  
X-ray studies of the pelvis done at that time showed no 
fracture and no arthritic changes.  No bony abnormality was 
seen.  The examiner indicated that examination findings 
suggested bilateral trochanter bursitis versus arthopathy.  
It was indicated there were no significant effects from the 
bursitis of the hips on the Veteran's usual occupation.  
However, as to impact on usual daily activities, it was 
indicated there was moderate impact on performing chores, 
shopping, exercise, and driving.  Mild impact was described 
with regard to dressing and toileting.  With the increase in 
flexion restriction involving each hip, the disability 
rating for each hip was increased from 10 percent to 
30 percent disabling, effective the date it was factually 
ascertainable, that being the date of the examination on 
December 17, 2008.  There is no showing in the evidence of 
record of function restriction to that extent prior to the 
time of the December 2008 examination.  Additionally, there 
is no showing since December 2008 that flexion restriction 
has been limited to 10 degrees so as to warrant the 
assignment of a disability rating in excess of 30 percent.  
The Board notes that prior to the 2008 examination, 
examiners noted that functioning of each hip was not 
additionally limited by fatigue, weakness, lack of 
endurance, or incoordination after repetitive use.  
Therefore, in considering the Veteran's complaints of 
constant pain and the loss of use, when considered with the 
findings of motion restriction this does not warrant the 
assignment of a rating in excess of 10 percent prior to the 
December 17, 2008, or in excess of 30 percent subsequent 
thereto under either Code 5252 or 5253.  Thus, 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca provide no basis for assignment 
of any rating greater than 10 percent for the Veteran's 
service-connected right hip disability and/or left hip 
disability prior to 2008 or subsequent to December 17, 2008, 
for the assignment of any rating greater than 30 percent for 
either hip.  The Board acknowledges that the Veteran 
experiences pathology and pain.  However, his function range 
of motion prior to December 2008 was greater than flexion of 
the thigh or the hip to 30 degrees, or limitation of 
abduction of the thigh with motion loss beyond 10 degrees.  
Subsequent to December 17, 2008, the functional range of 
motion remained greater that flexion of the thigh at the hip 
to 20 degrees.  

The Board concludes at this time that there is not a lay or 
medical basis on which to conclude that there was functional 
loss due to pain associated with either hip disability which 
is sufficient to warrant any additional rating for either 
disorder for the time frames in question.  The Veteran's 
statements as to constant pain in the hips have been 
nonspecific as to the degrees of function restriction of 
flexion or extension, and less probative than the clinical 
findings of the examiners at the times of the examinations 
over the past several years.  Significantly, on examinations 
prior to 2008, the examiners stated that neither hip showed 
signs of weakness, tenderness, redness, heat, subluxation, 
or guarding of movements.  Thus, while the Board has 
considered the Veteran's lay assertions, they do not 
outweigh he competent medical evidence of record with regard 
to either hip.  

Increased Ratings for Disabilities Involving the Knees

The Veteran and his representative contend that disabilities 
involving each knee warrant ratings in excess of 10 percent 
for each.  Currently, the 10 percent ratings for each knee 
are based upon the evidence showing functional impairment 
caused by pain on motion.  

Under Code 5260, found at 38 C.F.R. § 4.71a, ratings are 
assigned based on limited flexion of the knee.  There must 
be evidence of flexion limited to 45 degrees in order for a 
10 percent rating to be assigned.  If flexion is limited to 
30 degrees, a 30 percent rating is assigned, and if flexion 
is limited to 15 degrees, a 30 percent rating is assigned.  

Under Code 5261, a 10 percent rating is assigned if 
extension is limited to 10 degrees, 20 percent is assigned 
if extension is limited to 15 degrees, and 30 percent is 
provided when extension is limited to 20 degrees.  Separate 
ratings with limited flexion and limited extension are 
allowed if the objective evidence shows a compensable level 
of limited motion for both directions.  See VAOPGCPREC--9-
2004.  

Ratings for knee disabilities may also be assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, when there is 
evidence of knee impairment with recurrent subluxation or 
lateral instability.  Specifically, a 10 percent evaluation 
is assigned when the impairment due to subluxation or 
instability is deemed to be slight, a 20 percent evaluation 
is assigned when the impairment is moderate, and a 
30 percent rating is provided when the impairment is deemed 
to be severe due to recurrent subluxation or lateral 
instability.  It is noted that knee impairments may also be 
evaluated based on dislocated or removed cartilage, nonunion 
and/or malunion of the tibia and fibula, or the presence of 
genu recurvatum.  38 U.S.C.A. § 4.71a, Diagnostic 
Codes 5258, 5259, 5262, and 5263.  

VA General Counsel Opinions VAOPGCPREC-23-97 (July 1, 1997) 
and VAOPGCPREC-9-98 (August 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Diagnostic Code 5257 for subluxation/instability.  
Essentially, these opinions suggest that separate 
compensable ratings may be assigned when limitation of knee 
motion is compensable, or under Code 5003 or 5010, when 
there is X-ray evidence of arthritis together with a finding 
of painful motion.  Code 5003 allows for rating disabilities 
of the joints at the level of limitation of motion when 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  In order for a 
separate rating to be assigned, there must be evidence of 
additional disability not already considered in evaluating 
the disability under Code 5257 in order to avoid pyramiding 
as per 38 C.F.R. § 4.14.  

As noted above, 38 C.F.R. §§ 4.40 and 4.45 require the Board 
to consider the Veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability under the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The Court interpreted these regulations in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that 
complaints of pain, fatigability, and the like, shall be 
considered when brought forth by a Veteran.  

Service connection has been in effect for disabilities 
involving each knee since 1994.  A 10 percent rating has 
been in effect for the right knee, classified for rating 
purposes as status postoperative right partial medial 
meniscectomy since July 1994.  With regard to the left knee, 
a noncompensable rating was in effect from July 1, 1994.  A 
10 percent rating was assigned from August 24, 2000, for 
left knee disability, classified for rating purposes as left 
knee degenerative changes.  

The pertinent medical evidence includes the report of an 
arthritis examination accorded the Veteran in December 2000.  
At that time, the Veteran complained of problems involving 
various joints, but did not refer to the knees.  

Private medical records with regard to the knees include a 
report of a March 2001 Kaiser Permanente visit.  At that 
time the Veteran complained of bilateral knee pain on an 
intermittent basis for many years.  It was noted the Veteran 
had undergone excision of the meniscus on the right in 1994.  
Currently, there was tenderness of the left knee and mild 
effusion.  Motion was from 10 to 110 degrees with a notation 
the Veteran lacked the final 10 degrees of extension.  
Neurological tests were negative.  There was no varus/valgus 
instability at full extension and 30 degrees flexion.  As 
for the right knee, there was localized tenderness and mild 
diffusion.  There was a palpable osteophyte.  Motion was 
from 10 to 90 degrees, but the Veteran lacked the final 
10 degrees of extension.  Neurological testing was negative.  
There was no valgus/varus instability and full extension was 
tolerated and there was 30 degrees flexion.  X-ray studies 
showed degenerative joint disease of both knees.  

Of record is a September 2001 statement from a VA physician 
to the effect the Veteran was being followed in a VA clinic 
for chronic joint pain involving the shoulders, elbows, 
knees, and hips.  X-ray studies showed arthritis in the 
lumbar spine, the knees, and the cervical spine.  

Of record is a Kaiser Permanente outpatient visit in 
January 2002 at which time the Veteran had a chief complaint 
of buckling of the knees.  The Veteran indicated that 
despite a tendency for the knees to buckle, he had not 
fallen.  Clinical examination revealed pain in the knees on 
flexion.  Strength testing was limited by pain.  The 
impression was worsening back and leg symptoms.  

Additional pertinent evidence includes the report of an 
authorized examination of the Veteran in April 2004.  
Complaints included pain and stiffness of the knees.  With 
regard to functioning, the Veteran stated he could not bend 
the knees, walk, sit, or drive for prolonged periods of 
time.  Examination findings included normal posture and 
normal gait.  The general appearance of each knee was 
described as normal.  There was minimal tenderness in the 
knees.  Flexion of each knee was to 140 degrees, while 
extension was to 0 degrees.  Reference was made to pain as 
the Veteran went through motion on each side.  There was no 
ankylosis involving either knee.  Some crepitus and 
tenderness were noted with regard to each knee.  X-ray 
studies of the left knee showed minimal degenerative joint 
disease.  The examiner observed that although the Veteran 
complained of pain, range of motion of each knee was normal.  

This is in line with the report of VA outpatient visit in 
January 2003 at which time the Veteran was seen for follow-
up for bilateral knee pain.  On examination each knee 
demonstrated only minimal effusion.  Motion was observed at 
70 degrees in the right knee and 0 to 80 degrees in the left 
knee.  There was no laxity and no medial lateral joint line 
tenderness.  

Additional pertinent evidence includes the report of a VA 
examination accorded the Veteran in December 2008.  The 
claims file was reviewed by the examiner.  With regard to 
the joints, it was stated there was no instability.  
Reference was made to tenderness and guarding of movement on 
both sides, but there was no crepitation or grinding.  
Despite complaints of pain, extension of each knee was 
normal and flexion of each knee was from 0 to 100 degrees.  
There was no joint ankylosis noted and the examiner stated 
there was no objective evidence of pain following repetitive 
motion.  It was indicated that the X-ray studies of both 
knees showed bilateral moderate to severe degenerative 
arthritic changes and some anterior soft tissue swelling.  

With regard to the knees, it was stated there were 
"significant effects" on the Veteran's usual occupation that 
had resulted in increased absenteeism.  As for impact on 
daily activities, it was indicated there was moderate 
impairment in shopping and recreation, but severe impairment 
in performing chores and doing exercise.  

Based on the foregoing, the Board concludes that the 
Veteran's impairment of right knee motion and left knee 
motion most nearly approximates the criteria for a 
10 percent rating for each knee.  While the Veteran has 
complained of pain on various occasions, the evidence did 
not show significant deformity or atrophy of either knee or 
indication of fatigability or incoordination or appreciable 
motion restriction.  

However, the Veteran has given a consistent history of 
continuing pain involving each knee.  An individual with 
whom he has worked has referred to observations of the 
Veteran having difficulty with stability of each knee.  The 
Board finds the Veteran to be credible in his description of 
the impact of pain, and pain has been noted by various 
examiners while performing testing involving the knees.  
Accordingly, the Board finds the Veteran is entitled to a 
separate 10 percent rating for instability involving each 
knee.  The 10 percent rating for functional impairment of 
each knee is continued.  The motion restriction of the knees 
is not limited to an extent so as to warrant a rating in 
excess of the 10 percent currently in effect.  However, with 
regard to instability, the Board finds that the symptoms of 
the Veteran's knees are analogous to a 10 percent rating for 
instability of a mild nature as contemplated by Code 5257.  
Thus, the Veteran's 10 percent rating for the right knee 
disability based upon limitation of motion due to pain is 
continued, and a separate 10 percent rating is assigned for 
instability.  Additionally, a 10 percent rating for left 
knee disability based on limitation of motion due to pain is 
continued, and a separate 10 percent rating is assigned 
based on left knee instability.  

With regard to extraschedular consideration involving the 
knees and the hips, the Veteran has not identified any 
specific factors which may be considered to be exceptional 
or unusual in light of VA's Rating Schedule.  Specifically, 
the Veteran has not required frequent periods of 
hospitalization for treatment of back and hip disabilities.  
The Court has held that the threshold factor for 
extraschedular consideration is a finding on the part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue 
are inadequate.  Therefore, there must be a comparison 
between the level of severity and the symptomatology of the 
disability with the established criteria provided in the 
Rating Schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the Rating Schedule, the assigned evaluation is therefore 
adequate, and no referral for extraschedular consideration 
is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
There is no indication from a longitudinal review of the 
evidence that the average industrial impairment from the 
disability in question warrants a rating in excess of that 
contemplated by the assigned rating criteria.  Accordingly, 
referral of the case for extraschedular consideration with 
regard to the knees and hips is not in order.  


ORDER

An initial rating in excess of 10 percent for left hip 
disability prior to December 17, 2008, is denied.  

A disability rating in excess of 30 percent for a left hip 
disability from December 17, 2008, is denied.  

An initial disability rating in excess of 10 percent for 
right hip disability prior to December 17, 2008, is denied.  

A rating in excess of 30 percent for right hip disability 
from December 17, 2008, is denied.  

A rating in excess of 10 percent for left knee degenerative 
changes is denied.  

A rating in excess of 10 percent for degenerative changes of 
the right knee is denied.  

A separate 10 percent rating for instability of the left 
knee is granted, subject to the laws and regulations 
governing the award of monetary benefits.  

A separate 10 percent rating for instability of the right 
knee is granted, subject to the laws and regulations 
governing the award of monetary benefits.  




REMAND

With regard to the claim for an increased initial rating for 
disabilities involving the hands, the Board notes that the 
Veteran has been reported to have carpal tunnel syndrome of 
the hands.  X-ray studies of the hands most recently were 
described as normal, despite the fact that the disability 
for rating purposes has been classified as degenerative 
changes of each hand.  

The medical record does not distinguish the manifestations 
of the currently nonservice-connected carpal tunnel syndrome 
from the manifestations of the service-connected aspect of 
the disability involving the hands.  More information with 
regard to the status of impairment involving the hands is 
required for the Board to render a decision.  

With regard to the claim for the elbows, the December 2008 
examination did not refer to motion testing involving either 
elbow.  Thus, the record does not contain adequate medical 
evidence that would enable the Board to determine the 
current nature and extent of impairment attributable to the 
right and left elbow disabilities.  

In view of the foregoing, this portion of the case is 
REMANDED for the following:  

1.  VA should arrange for the Veteran to 
undergo an examination by an appropriate 
physician knowledgeable in carpal tunnel 
syndrome and arthritis.  The entire 
claims file, to include a copy of this 
REMAND, must be made available to the 
examiner, and the examination report 
should reflect consideration of the 
Veteran's documented medical history and 
assertions.  All indicated tests, 
studies, and consultations should be 
accomplished, and all clinical findings 
should be set forth in detail.  The 
examiner should identify any current 
disability of the hands and the elbows.  
He or she should provide an assessment 
of the severity of the overall 
impairment of the hands and the elbows.  
All examination findings should be set 
forth, along with the complete rationale 
for any opinions expressed.  The 
examiner should distinguish, to the 
extent possible, the symptoms of the 
Veteran's carpal tunnel syndrome from 
the service-connected degenerative 
changes of each hand.  The examiner 
should also discuss whether any 
currently diagnosed carpal tunnel 
syndrome might be aggravated by the 
service-connected hand disability.  With 
regard to the elbows, the examiner 
should ensure that motion testing of 
each elbow is noted.  If the Veteran 
fails to report for the scheduled 
examination, the RO must obtain and 
associated with the claims file copies 
of any notices of the examinations sent 
to the Veteran by the pertinent VA 
medical facility.  

2.  After completing the requested 
actions, and any additional notification 
or development deemed warranted, the RO 
should readjudicate the claims for a 
higher initial rating for disabilities 
of each elbow and disabilities of each 
hand.  If the Veteran fails, without 
good cause to report for his scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  If any benefit sought 
remains denied or is not granted to the 
Veteran's satisfaction, the RO must 
provide the Veteran and his 
representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and afford him an 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.  



The purpose of this REMAND is to afford due process.  It is 
not the Board's intent to imply whether the benefit 
requested should be granted or denied.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


